Title: 1 August., 1 August 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       1 August. The congress ordered transcribed and sent a draft letter to George Washington stating that the power given to General Gates in Canada to appoint officers resulted from no lack of confidence in him and would establish no precedent (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:625; see John Hancock to George Washington, 2 Aug., Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 5th ser., 1:725).
      